Case 5:19-cv-O0060-SLP Document 75-1 Filed 11/08/19 Page 1 of 4

 

 

 

“Tbe Jury Hes Come Is ZA Uaclic t.

 

 

MoFAG Sb Lhudhnetr

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
 

“CASE S1T-C-UD0SU-SLP” Dociimént 75-1 Filed 11/08/19 Page 2 of 4} }

 

 

 

~ - - — ve

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
Case 5:19-cv-00060-SLP Document 75-1 Filed 11/08/19 Page 3 of 4

 

r The Jury has Leached Ch. erchict

 

 

MG Le Raa calle

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
 

 

 

Case 5:19-cv-00060-SLP Document 75-1 Filed 11/08/19" Page 4 of 4

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
